DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 12/30/2021 have been received and entered into the case record.
Claims 1-3, 6-10, and 13-18 are pending in the application.
Claim 10 is amended.
Claims 1-3, 6-9, and 14-18 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 10 and 13 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Newly amended claim 10 recites cells which have a “cholinergic neuron-like phenotype” which does not have adequate written description. 
The specification does not provide a definition or example for this phenotype. The specification provides examples of possible cell markers with confirmed expression (para. 0020) or receptors (para. 167-170) but not that these cell markers and receptors are specifically directed towards a “cholinergic neuron-like phenotype.” 
Therefore the application does not reasonably convey to one skilled in the art that the inventor had possession of a “cholinergic neuron-like phenotype.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 10 recites the term “cholinergic neuron-like phenotype” which renders the claim indefinite. The specification does not provide a definition for this phenotype. Examples of possible cell markers (para. 0020) or receptors (para. 167-170) expressed or absent in cells of the present invention or merely that the cells secrete acetylcholine. Thus the metes and bounds of the invention are unclear to one skilled in the art.

Therefore claim 10 is rejected as being indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (Cellular Immunology 251 (2008) 116–123) 
Regarding claim 10, Oh et al. teaches stimulating MSCs via co-culturing cell populations of PBMCs (i.e a plurality of donor PBMCs) via MLR (p. 117, 4th paragraph; p. 118, 2nd column). The MSCs can be implanted into inflam-ma-tion sites with-out hav-ing to use long-term immu-no-suppres-sive drug ther-a-pies and are known to be useful in treating Brueger’s disease (i.e. autoimmune disease) (p. 121, 1st paragraph; p. 116, 2nd column).
Regarding claim 13, although Oh et al. does not explicitly teach that the resulting MSCs secrete acetylcholine, however, as Oh et al. teaches the same method steps of the presently claimed invention, the product would additionally be the same.  
Oh et al. teaches stimulating MSCs via co-culturing cell populations of PBMCs (i.e a plurality of donor PBMCs) via MLR (p. 117, 4th paragraph; p. 118, 2nd column). While Oh et al. does not teach that the resulting MSCs secrete acetylcholine, because the method steps recited in claim 10 are the same, Oh 
 MPEP2112.02(II) states “[t]he discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966).” 
Therefore the invention of claims 10 and 13 is anticipated by Oh et al.

Response to Arguments
Applicant’s arguments filed 12/30/2021 with respect to claims 10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         

/TAEYOON KIM/Primary Examiner, Art Unit 1632